Citation Nr: 0014237	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-00 444A	)	DATE
	)
	)


THE ISSUE

Whether a December 1979 decision by the Board of Veterans' 
Appeals (Board), denying service connection for arthritis of 
the spine, should be revised or reversed on the grounds of 
CUE (clear and unmistakable error).


REPRESENTATION

Moving Party Represented by:  Curtis Murph, Jr., attorney


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1951 to February 
1955.

In a July 1990 decision, the Board found that a December 1979 
Board decision had denied service connection for arthritis of 
the spine.  In correspondence dated in February 1998, the 
veteran alleged CUE in all claims being considered at that 
time, including the denial of service connection for 
arthritis of the spine or back problems.

In a May 1999 letter, the Board notified the veteran and his 
attorney of important information with regard to the request 
for review of the December 1979 Board decision based on CUE.  
They were notified that new CUE regulations had been recently 
published in the Federal Register with regard to such claims, 
and they were provided with a copy of these regulations.  
They were advised that the Board would not proceed with the 
motion for review of the December 1979 Board decision based 
on CUE for 60 days.  They were notified of their right to 
have the Board proceed with this matter sooner than 60 days 
by notifying the Board of such intent and submitting 
information and argument as required by the regulations.  In 
correspondence dated in June 1999, the veteran's attorney 
notified the Board that the veteran wanted to proceed with 
the motion for review of the denial of service connection for 
chronic back pain based on CUE.  It was argued that the 
veteran had back pain in service, that he had been exposed to 
ionization radiation during Operation Ivy, and that shortly 
after separation from service the veteran had back pain that 
continued to be intense until the current time.  It was 
argued that VA had the veteran's records and were aware of 
the veteran's pain that had its onset in service.  The 
veteran requested a hearing before the Board in order to make 
additional argument.  In an August 1999 interlocutory order, 
the Board denied the veteran's request for a hearing with 
regard to the motion to review a final decision by the Board 
dated in December 1979 to determine whether that decision 
involved CUE because such a hearing is not granted without 
good cause under 38 C.F.R. § 1405(c) (1999), and the Board 
determined that good cause had not been shown in this case.

In a September 1999 letter, the Board notified the veteran's 
attorney of the motion to review a prior Board decision on 
the ground of CUE under the provisions of 38 U.S.C.A. § 7111 
(West 1991 & Supp. 1999) and sent him a copy of the request.  
He was given 30 days from the date of this letter to file a 
relevant response, including a request to review the claim 
the claims file prior to filing further response.  A review 
of the record does not show that a response was received to 
this letter.



FINDINGS OF FACT


1.  A July 1990 Board decision notes that a December 1979 
Board decision denied service connection for arthritis of the 
spine holding that the veteran's episode of back pain during 
service was acute and transitory, and not indicative of 
arthritis; and that chronic arthritis of the spine was not 
shown during service or within the first year after active 
service.

2.  The report of the December 1979 Board decision and the 
evidence considered in that decision have been lost.

3.  The evidence of record does not show that the December 
1979 Board decision was not supported by the evidence then of 
record, nor does the evidence of record show that appropriate 
statutory and regulatory provisions for the establishment of 
service connection for arthritis of the spine were not 
correctly applied at the time of the December 1979 Board 
decision.


CONCLUSION OF LAW


The decision of the Board in December 1979, denying service 
connection for arthritis of the spine, may not be reversed or 
revised on the basis of CUE.  38 U.S.C.A. §§ 5109A, 7104, 
7111 (West 1991 & Supp. 1999); 38 C.F.R. §§ 20.1400, 20.1403 
(1999 and 64 Fed. Reg. 73413-73414 (Dec. 30, 1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from March 1951 to February 
1955.

The veteran's claim folder has been lost, and efforts by VA 
to locate it, including a general "circularization" in 
1994, have been unsuccessful.  Rebuilt claims folders have 
been prepared based on evidence received in the 1990's.

A July 1990 Board decision found that a December 1979 Board 
decision had denied service connection for arthritis of the 
spine.  The July 1990 Board decision noted that the December 
1979 Board decision had held that the veteran had an episode 
of back pain in service that was acute and transitory, and 
not indicative of arthritis, and that chronic arthritis of 
the spine was not shown during service or within the first 
year following active service.  A copy of the December 1979 
Board decision is not in the record.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, previously 38 U.S.C.A. 
§§ 310, 331 (West 1991); 38 C.F.R. § 3.303, now and in 1979, 
(1999).

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137, previously 38 U.S.C.A. 
§§ 301, 312, 313, 337 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309, now and in 1979 (1999).

Previous determinations of the Board are final and binding, 
including decisions as to the degree of disability, and will 
be accepted as correct in the absence of CUE.  38 U.S.C.A. 
§§ 5109A, 7104, 7111.  All final Board decisions are subject 
to revision except decisions on issues that have been 
appealed to and decided by a court of competent jurisdiction 
and decisions on issues that have been subsequently decided 
by a court of competent jurisdiction.  38 C.F.R. § 20.1400, 
revised by 64 Fed. Reg. 73413-73414 (Dec. 30, 1999), 
effective as of February 12, 1999.  CUE is a very specific 
and rare kind of error; it is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  To find CUE, the correct facts, as they 
were known at the time, must not have been before the 
adjudicator (a simple disagreement as to how the facts were 
weighed or evaluated will not suffice) or the law in effect 
at the time was incorrectly applied; the error must be 
undebatable and of a sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; 
and a determination of CUE must be based on the record and 
law that existed at the time of the prior adjudication.  For 
a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by VA not later than 90 days before such 
record was transferred to the Board for review in reaching 
that decision, provided that the document could reasonably be 
expected to be part of the record.  Examples of situations 
that are not CUE include a change in diagnosis, failure of VA 
to fulfill the duty to assist, disagreement on how the facts 
were weighed or evaluated, and an otherwise correct 
application of a statue or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403; Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993); Russell v. Principi, 
3 Vet. App. 310, 313-314 (1992).

A review of the record reveals that the evidence used to 
support the December 1979 Board decision have been lost, 
including the December 1979 Board decision itself.  Under the 
circumstances, it cannot be determined that the December 1979 
Board decision was not supported by the evidence then of 
record or that the appropriate statutory and regulatory 
provisions for the establishment of service connection for 
arthritis of the spine were incorrectly applied.

The veteran's attorney asserts that veteran had back pain in 
service and that shortly after service he was found to have 
chronic back pain.  The July 1990 Board decision notes that 
the December 1979 Board decision held that the veteran's back 
pain in service was acute and transitory, and that chronic 
arthritis was not demonstrated until more than one year after 
the veteran's separation from service.  The available 
evidence does not show that the December 1979 Board holdings 
were based on CUE.  A simple disagreement as to how the facts 
were weighed or evaluated does not constitute CUE, as noted 
in the above pertinent criteria with regard to motions for 
review of prior Board decisions based on CUE.  The attorney 
also essentially asserts that the veteran was exposed to 
ionizing radiation in service at Operation IVY that caused 
arthritis of the spine, but there is no evidence to show that 
the evidence of record in December 1979 causally related the 
veteran's arthritis of the spine to any incident of service.  
A determination of CUE must be based on the record and law 
that existed at the time of the prior adjudication, as noted 
in the above criteria.

After consideration of the available evidence in the 
veteran's claims folders, it is the decision of the Board 
that the December 1979 Board decision, denying service 
connection for arthritis of the spine, may not be revised or 
reversed on the basis of CUE.


ORDER

The December 1979 Board decision, denying service connection 
for arthritis of the spin, did not contain CUE; the motion to 
revise or reverse that decision is denied.




		
	J. E. Day
Member, Board of Veterans' Appeals


 


